Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 16, 2019

The Court of Appeals hereby passes the following order:

A19A1732. LORD JAMES CHRISTOPHER v. C. LATAIN KELL et al.

      Pretrial detainee Lord James Christopher has filed an original mandamus action
in this Court against Cobb County Superior Court Judge C. LaTain Kell. Christopher
asks this Court to compel Judge Kell to either recuse from the case or dismiss the
pending charges.1
      “Generally, the superior courts of this state have the power, in proper cases, to
issue process in the nature of mandamus, prohibition, specific performance, quo
warranto, and injunction, and hence the need to resort to the appellate courts for such
relief by petition filed in the appellate courts will be extremely rare.” Brown v.
Johnson, 251 Ga. 436, 436 (306 SE2d 655) (1983); see Ga. Const. of 1983, Art. VI,
Sec. I, Par. IV (providing that appellate courts have mandamus authority in aid of
their jurisdiction). Moreover, mandamus will issue “only if (1) no other adequate
legal remedy is available to effectuate the relief sought; and (2) the applicant has a
clear legal right to such relief.” Bibb County v. Monroe County, 294 Ga. 730, 734 (2)
(755 SE2d 760) (2014).
      This is not one of the extremely rare instances in which this Court will exercise
original mandamus jurisdiction. See Gay v. Owens, 292 Ga. 480, 482-483 (2) (738
SE2d 614) (2013). Until such time as Christopher has pursued relief in superior court
and obtained a ruling thereon, there is no basis for this Court to exercise jurisdiction.



      1
      Christopher previously filed a similar original mandamus action in this Court,
which was dismissed. See Case No. A19A0852 (Jan. 16, 2019).
See Brown, 251 Ga. at 436. Accordingly, this petition for writ of mandamus is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/16/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.